Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This communication is in response to Application No. 16/633,493 filed on 23 January 2020. The response filed 15 February 2022 amends claims 1, cancels claims 3, 5, and 6, withdraws claims 10-17 and 19, and presents arguments is hereby acknowledged. 	Claims 1, 2, 4, 7-9, 18, and 20 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 15 February 2022 has been entered.

Response to Arguments
The response filed 15 February 2022 addresses the 35 U.S.C. 112 rejections made on the 16 November 2021 Final Rejection. Applicant arguments and amendments have been fully considered. Regarding the insufficient antecedent basis for “the management registration,” “the application registration,” and “the management-plus-application registration,” Applicant amended the limitations to recite “a management registration,” “an application registration,” and “a management-plus-application registration.” These amendments are found persuasive. Therefore, all of the 35 U.S.C. 112 rejections are hereby withdrawn.

Independent Claims 1, 18, and 20
On pages 9-12 of the response filed 15 February 2022, Applicant addresses the 35 U.S.C. 103 rejection made on the 16 November 2021 Final Rejection. Applicant’s arguments, regarding the rejections under 35 U.S.C. 103, have been fully considered.
On pages 9-12, Applicant argues that neither Hong nor Ly of the Hong/Ly system teaches or suggests “wherein the resource corresponding to a management service type provides management service to the application entity, and the resource corresponding to an application service type provides an application service to the application entity.” Applicant argues that no such resources are created based on resource type in the Hong/Ly system. Further, Applicant argues that the Ly reference creates a not-NULL <mgmtObj> resource based on a pre-existent DMG. Even further, Applicant argues that the infrastructure of Hong cannot be combined with the 

Dependent Claims 2, 4, and 7-9
On pages 9-12 of the response filed 15 February 2022, Applicant addresses the 35 U.S.C. 103 rejection made on the 16 November 2021 Final Rejection. Applicant submits that these claims are allowable at least as depending from an allowable independent claim, and further in view of the amendments to the independent claims, and the comments provided above.  	As per the comments above, Examiner found the arguments persuasive-in-part. With regards to allowability, Examiner has conducted a search and applied new art. Thus, a new rejection is established against the independent claims.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  	Claim 2 recites the limitation “determining a resource type corresponding to the registration type.”

Withdrawn Claims
The restriction requirement between Groups I and II, as set forth in the Office action mailed on 12 April 2021, has been reconsidered in view of the allowability of claim 2 to the elected invention pursuant to MPEP § 821.04(a). . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 8, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2016/0345283 A1 to Hong et al, US PGPUB 2019/0182098 A1 to Ly et al, and NPL ETSI TS 102 690 V2.1.1 (hereafter ETSI).
Regarding Claim 1, Hong discloses a method for creating resources on a common service entity (FIG. 8 step 402 provides for creating resources on CSE1) for Internet of Things (0001 provides for Internet of things technology), comprising:  	receiving, from an application entity, a registration request (FIG. 8 step 401 and 0117 provides for CSE1 receiving, from an AE, a request for simplified registration);  	based on a registration type identifier carried in the received registration request (0117 provides for based on a resource type parameter, i.e. a registration type identifier, carried in the AE request for simplified registration) or a service type corresponding to the common service entity itself (Examiner interprets this to be an alternative limitation), (0117-0118 provides for CSE1 determines a simplified registration resource type, i.e. a registration type, corresponding to the AE request). 	Although Hong discloses creating a resource corresponding to the registration type identifier (FIG. 8 step 402), Hong fails to explicitly disclose in response to that it is determined that the registration type belongs to a management registration, creating a resource corresponding to a management service type on the common service entity; in response to that it is determined that the registration type belongs to an application registration, creating a resource corresponding to an application service type on the common service entity; and in response to that it is determined that the registration type belongs to a management-plus-application registration, creating a resource corresponding to a management service type and a resource corresponding to an application service type on a common service entity, wherein the resource corresponding to a management service type provides management service to the application entity, and the resource corresponding to an application service type provides an application service to the application entity. 	Ly, in a similar field of endeavor, discloses in response to that it is determined that a registration type belongs to a management registration (0082 provides for in response to that it is determined that the AE registration request includes the Supported Management Objects attribute, i.e. belongs to a management registration), creating a resource corresponding to a management service type on a common service entity (FIG. 13 step 3 and 0084 provides for creating <mgmtObj> resource, i.e. a resource corresponding to a management service type, on the MN-CSE); (0082 provides for in response to that it is determined that the AE registration request includes the Supported Management Objects attribute, i.e. belongs to an application registration), creating a resource corresponding to an application service type on the common service entity (FIG. 13 step 2 and 0083 provides for creating <AE> resource, i.e. a resource corresponding to an application service type, on the MN-CSE); and  	in response to that it is determined that the registration type belongs to a management-plus-application registration (0082 provides for in response to that it is determined that the AE registration request includes the Supported Management Objects attribute, i.e. belongs to a management-plus-application registration), creating a resource corresponding to a management service type (FIG. 13 step 3 and 0084 provides for creating <mgmtObj> resource, i.e. a resource corresponding to a management service type, on the MN-CSE) and a resource corresponding to an application service type on a common service entity (FIG. 13 step 2 and 0083 provides for creating <AE> resource, i.e. a resource corresponding to an application service type, on the MN-CSE),  	wherein the resource corresponding to an application service type provides an application service to the application entity (FIG. 13 step 2, 0083, and 0131 provides for creating an <AE> resource that provide value added services to client applications). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Ly for an enhanced M2M application registration procedure. The Supported Management Objects (pg. 70, Section 9.2.1.10 provides for a management object resource, or MgmtObj, holding management data/provides a management service to a M2M device/application entity). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of ETSI for holding data management data in a management object resource. The management data of ETSI, when implemented with the CSE registration process of the Hong/Ly system, will 
Regarding Claim 4, the Hong/Ly/ETSI system discloses the method according to claim 1, wherein the common service entity is a first common service entity (Hong, FIG. 8, CSE1), 	in response to that it is determined that the registration type belongs to the management registration (Ly, 0082 provides for in response to that it is determined that the AE registration request includes the Supported Management Objects attribute, i.e. belongs to a management registration), a first resource corresponding to a management service type is created on the first common service entity (Ly, FIG. 13 step 3 and 0084 provides for creating <mgmtObj> resource, i.e. a resource corresponding to a management service type, on the MN-CSE);  	in response to that it is determined that the registration type belongs to the application registration (Ly, 0082 provides for in response to that it is determined that the AE registration request includes the Supported Management Objects attribute, i.e. belongs to an application registration), a second resource corresponding to an (Ly, FIG. 13 step 2 and 0083 provides for creating <AE> resource, i.e. a resource corresponding to an application service type, on the MN-CSE); and  	in response to that it is determined that the registration type belongs to the management-plus-application registration (Ly, 0082 provides for in response to that it is determined that the AE registration request includes the Supported Management Objects attribute, i.e. belongs to a management-plus-application registration), a first resource corresponding to a management service type (Ly, FIG. 13 step 3 and 0084 provides for creating <mgmtObj> resource, i.e. a resource corresponding to a management service type, on the MN-CSE) and a second resource corresponding to an application service type are created on the first common service entity (Ly, FIG. 13 step 2 and 0083 provides for creating <AE> resource, i.e. a resource corresponding to an application service type, on the MN-CSE). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Ly for an enhanced M2M application registration procedure. The Supported Management Objects attribute of Ly, when implemented with the CSE registration process of the Hong system, will allow one of ordinary skill in the art to create an AE resource and management object resources for the newly created AE resource. One of ordinary skill in the art would be motivated to utilize the Supported Management Objects attribute of Ly with the CSE registration process of the Hong system in order to enhance the application registration call flow for an Internet of Things (IOT) environment. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at 
Regarding Claim 7, the Hong/Ly/ETSI system discloses the method according to claim 4, wherein the registration request includes information about a second common service entity (Hong, FIG. 8 step 404 and 0120 provides for the request messages includes target address of a second CSE, CSEy), and the method further comprises:  	associating the first common service entity with the second common service entity based on the information about the second common service entity as included in the registration request (Hong, 0102 and 0120-0121 provides for associated CSE1 with CSEy based on the forwarding path including the target address of CSEy).
Regarding Claim 8, the Hong/Ly/ETSI system discloses the method according to claim 7, wherein associating the first common service entity with the second common service entity comprises:  	sending a request to the second common service entity so as to register the first common service entity on the second common service entity (Hong, FIG. 8 step 405 and 0121 provides for CSE1 forwarding/sending a request message to CSEy).
Regarding Claim 18, similar rejection where the method of claim 1 teaches the server device of claim 18.
Regarding Claim 20, similar rejection where the method of claim 1 teaches the computer-readable storage medium of claim 20.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the Hong/Ly/ETSI system as applied to claim 8 above, and further in view of US PGPUB 2016/0219125 A1 to Xiao.
Regarding Claim 9, the Hong/Ly/ETSI system discloses the method according to claim 8. 	The Hong/Ly/ETSI system doesn’t explicitly disclose in response to a query request for an application entity of the second common service entity, sending a status of the application entity from the first common service entity to the second common service entity, wherein the application entity has registered to the first common service entity and the second common service entity. 	Xiao, in a similar field of endeavor, discloses in response to a query request for an application entity of a second common service entity (FIG. 7 and 0088 provides for in response to a subscription resource creation request for App2 of CSE2), sending a status of the application entity from a first common service entity to the second common service entity (FIG. 7 and 0115 provides for sending a second notification message/status of App2 from Hosting CSE to CSE2), wherein the application entity has registered to the first common service entity and the second common service entity (FIG. 7 and 0091-0092 provides for App2 has registered to hosting CSE and CSE2). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Xiao to communicate the present status of applications. The status updates of Xiao, when implemented with the CSE registration process of the Hong/Ly/ETSI system, will allow one of ordinary skill in the art to manage the status of adjacent nodes. One of ordinary .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPUB 2014/0126581 A1 to Wang et al discloses a collection of individual management object ("mgmtObj") resources.
US PGPUB 2016/0277391 A1 to Choyi et al discloses M2M/IoT applications and services.
WO 2018232253 A1 to Digirolamo et al discloses sending a registration request and a registration type.
US PGPUB 2017/0279688 A1 to Shao discloses providing operation results to application entities regarding a requested management service.
NPL Towards Standardized Portfolios: End-to-End Challenges in Modern IT Production—From the Portfolio to the Production Process discloses management plus application optimization.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477. The examiner can normally be reached M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCHQUITA D GOODWIN/Examiner, Art Unit 2459